PER CURIAM.
This appeal is from the decision of the Commissioner of Patents in a trade-mark opposition, refusing registration to appellant company of a trade-mark for selD rising wheat flour. The mark consists of the words “Pussy Willow,” accompanied by soma sprays of pussy willow. The opposition is based entirely upon the use of opposer’s corporate name, the registration of which is prohibited by section 5 of the Trade-Mark Act of 1905. The decision of the Commissioner is affirmed on the authority of Asbestone Co. v. Philip Carey Mfg. Co., 41 App. D. C. 507.